 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 1 of 9 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

JUDY WARDS,

                                                Case Number:
      Plaintiff,

v.

JACKSONVILLE CLASSICAL ACADEMY, INC.,

      Defendant.
_____________________________________________

              COMPLAINT AND DEMAND FOR JURY TRIAL

      1.     Plaintiff, by and through her undersigned counsel, hereby brings this

action for unpaid overtime wages against Defendant pursuant to Fair Labor

Standards Act, as amended, 29 U.S.C. § 201-216 (the “FLSA”). In support of her

complaint, Plaintiff states as follows:

                                          Parties

      2.     Plaintiff, Judy Wards, is a resident of Duval County, Florida.

      3.     Defendant, Jacksonville Classical Academy, Inc, is an educational

facility located in Duval County, Florida.

      4.     Plaintiff was employed by Defendant as receptionist from

approximately July 13, 2020, until May 30, 2021
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 2 of 9 PageID 2




                                     Jurisdiction

       5.     Plaintiff resides in Duval County, Florida.

       6.     Defendant conducts business in Duval County, Florida.

       7.     Defendant employed Plaintiff in Duval County, Florida.

       8.     All events giving rise to this action occurred in Duval County, Florida.

                                         Facts

       9.     Defendant employed Plaintiff as a receptionist.

       10.    Plaintiff was a non-exempt employee paid on an hourly basis.

       11.    Plaintiff was employed by Defendant during the three years prior to the

filing of this lawsuit.

       12.    Defendant is a educational facility and provides related educational

services in Duval County, Florida.

       13.    During Plaintiff’s employment with Defendant, Plaintiff received

paychecks from Defendant.

       14.    At all times during Plaintiff’s employment, Plaintiff was classified as a

non-exempt employee paid on an hourly basis and not subject to any overtime

exemptions or exceptions.

       15.    Defendant owns and operates an educational facility in Duval County,

Florida.




                                           2
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 3 of 9 PageID 3




      16.   At all times relevant to this action, Plaintiff worked for Defendant and

performed services for Defendant in Duval County, Florida.

      17.   At all times during her employment, Plaintiff was employed by

Defendant as a non-exempt employee who was paid an hourly wage.

      18.   During the entirety of her employment, Plaintiff worked at least 45

hours per week.

      19.   Plaintiff was not paid overtime wages for all of the hours she worked

while employed by Defendant.

      20.   Plaintiff was not subject to any overtime exemptions.

      21.   Defendant engaged in an illegal policy of requiring Plaintiff to work 45

or more hours in each workweek of her employment and did not pay Plaintiff

premium wages for all hours worked beyond 40 in a single workweek.

      22.   Defendant did not record all of the time worked by Plaintiff during her

employment, which is a direct violation of 29 C.F.R. § 516.

      23.   Defendant failed to pay Plaintiff at one-and-one-half-times her regular

rate for all hours worked beyond 40 in a single workweek.

      24.   Defendant engaged in an illegal scheme of failing, refusing, or

neglecting to pay Plaintiff premium wages for all hours worked while employed by

Defendant in an effort to extract work from Plaintiff without compensating Plaintiff

for the work provided.



                                         3
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 4 of 9 PageID 4




      25.    Specifically, Defendant suffered and permitted Plaintiff to work for at

least 30 minutes before her shift, each day, without pay in order to prepare

Defendant’s facility to serve students.

      26.    It was necessary and required for Plaintiff to arrive at the facility early

– before the start of her shift -in order for Plaintiff to perform her job duties and

responsibilities.

      27.    The off the clock work performed by Defendant were worked in

Defendant’s facility in full view of Defendant’s employees and managers.

      28.    Some of the duties performed by Plaintiff off-the-clock was conducting

temperature checks for everyone coming into the facility, contacting substitute

teachers to replace teachers who were unavailable, and setting up Defendant’s

facilities each morning.

      29.    Plaintiff regularly and habitually worked between 2.5 hours and 5 hours

of unpaid overtime per week during the entirety of her employment.

      30.    Defendant was required to compensate Plaintiff at a rate of at least one-

and-one-half times her regular rate for all hours worked beyond 40 in a single

workweek.

      31.    As of this date, Plaintiff still has not been paid premium wages for all

hours worked beyond 40 in a single workweek.




                                           4
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 5 of 9 PageID 5




      32.    Plaintiff seeks full compensation, including unpaid premium wages,

liquidated damages, attorney’s fees, and costs because Defendant’s conduct in

refusing to pay Plaintiff at least one-and-one-half times her regular rate was a

calculated attempt to extract additional work out of Plaintiff for the benefit of

Defendant.

      33.    Defendant is a not-for-profit corporation that operates and conducts

business in, among others, Duval County Florida, and is therefore, within the

jurisdiction of the Court.

      34.    Defendant, at all relevant times to this complaint, was Plaintiff’s

employer as defined by 29 U.S.C. § 203(d). Plaintiff performed duties and

responsibilities that involved education industry services and required Plaintiff to

regularly communicate with out-of-state vendors and suppliers. Plaintiff regularly

sent mail out of state and received mail from out of state. Plaintiff routinely used the

fax machine and her email account to communicate with entities located outside of

Florida in the normal course and scope of her duties. Finally, Plaintiff routinely

communicated with individuals located outside of the state via telephone in the

normal course and scope of her duties.

      35.    This action is brought under the FLSA to recover from Defendant,

unpaid overtime wages in the form of unpaid overtime wages, liquidated damages,

and reasonable attorneys’ fees and costs.



                                            5
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 6 of 9 PageID 6




      36.    The Court has jurisdiction over Plaintiff’s claims as material events

transpired in Duval County, including those brought pursuant to 28 U.S.C. § 1337

and the FLSA.

      37.    At all material times relevant to this action, Defendant was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon

information and belief, including Plaintiff’s experience with Defendant as well as

the sheer size of Defendant’s organization suggest that the Defendant is a multi-

million-dollar operation that has considerable expertise in the education industry.

Accordingly, Plaintiff alleges that enterprise coverage is present in this case because

Defendant has an annual volume of at least $500,000.00 in revenue and has two or

more employees that handle goods in commerce, including food, goods, materials

and supplies, whom also use telephones, fax machines and other instrumentalities of

commerce.

      38.    At all material times relevant to this action, Plaintiff in her capacity as

a receptionist, and was individually covered by the FLSA. The very essence of

Plaintiffs’ employment, receptionist, is so closely related to interstate commerce that

Plaintiffs’ relationship to interstate commerce cannot be separated.

      39.    Indeed, Plaintiff was regularly required to communicate with out-of-

state vendors and suppliers, out-of-state vendors, received mail from out-of-state,




                                           6
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 7 of 9 PageID 7




and communicated with other entities via internet, electronic mail, and telephonic

communications.

      40.     Plaintiff did not participate in the creation of budgets for Defendant or

participate in corporate strategy or planning. Plaintiff did not implement legal

compliance measures.

      41.    At all times relevant to this action, Defendant failed to comply with 29

U.S.C. §§ 201-209, because Plaintiff performed services for Defendant for which no

provisions were made by Defendant to properly pay Plaintiff for all hours worked

during his employment.

      42.    Defendant is in exclusive possession of the majority of relevant records

in this case, including payroll records and schedules and other documentation that

might reasonably assist Plaintiff with providing even greater specificity regarding

the precise number of overtime hours worked by Plaintiff during each week of her

employment.

      43.    However, Plaintiff alleges that she routinely worked in excess of 40

hours per week, including time for which Defendant made no provisions to properly

record.

      31. Defendant failed, refused and/or neglected to keep accurate time records

pursuant to 29 U.S.C. § 211(c) of Plaintiffs’ true hours of work.




                                          7
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 8 of 9 PageID 8




                   COUNT I – RECOVERY OF OVERTIME WAGES

      32. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-31, above.

      33. Plaintiff was employed by Defendant and was, at all times, protected by

the FLSA.

      34. Plaintiff was an hourly, non-exempt employee.

      35. Plaintiff was entitled to receive one-and-one-half times her regular rate for

all hours worked beyond 40 in a single work week.

      36. Plaintiff regularly worked beyond 40 hours in a single workweek.

      37. Defendant engaged in an illegal policy of not paying Plaintiff premium

wages for all hours worked beyond 40 in a single work week.

      38. Plaintiff was damaged as a result of Defendant’s failure to pay Plaintiff

premium wages for all hours worked beyond 40 in a single workweek.

      39. As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to payment of the unpaid premium wages, liquidated damages, attorney’s

fees, and costs.

      40. Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff demand judgment against Defendant, including, but

not limited to, reimbursement of an amount equal to the unpaid overtime wages and




                                          8
 Case 3:21-cv-00730-MMH-JRK Document 1 Filed 07/23/21 Page 9 of 9 PageID 9




liquidated damages, together with costs and attorney’s fees pursuant to the FLSA,

and such other further relief as this Court deems just and proper.

                         DATED this 23 day of July, 2021.


                                              /S/ Kyle J. Lee
                                              Kyle J. Lee, Esq.
                                              FLBN: 105321
                                              LEE LAW, PLLC
                                              1971 West Lumsden Road, Suite 303
                                              Brandon, FL 33511
                                              Telephone: (813) 343‐2813
                                              Kyle@KyleLeeLaw.com




                                          9
